Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00623-CV
____________
 
THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA (AICP@), Appellant
 
V.
 
JAMES D. LAUGLIN, JR. and MARSHALL CONSTRUCTION COMPANY,
INC., Appellees
 

 
On Appeal from the 61st District
Court
Harris County, Texas
Trial Court Cause No. 
01-08396
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 28, 2003.
On August 19, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.